     Case 1:79-cv-05077-LAP Document 538 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LOUIS MILBURN, et al.,
                                            79 Civ. 5077 (LAP)
               Plaintiffs,
                                                    ORDER
    -versus-

HENRY S. DOGIN, et al.,

               Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Counsel and potential counsel who wish to respond to Mr.

Lifrieri’s letter dated May 8 (dkt. no. 537) shall do so no

later than June 9.


SO ORDERED.

Dated:   June 1, 2020
         New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
